DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 25, 2022 has been entered.  Claims 1, 3, 14 have been amended.  Claims 4, 18-20 are canceled.  Claims 21-24 are new.  Currently, claims 1-3, 5-17 and 21-24 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 14-18, filed October 25, 2022, with respect to the rejection(s) of claim(s) 1-3,5-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of von Badinski et al. (US PG Pub 2017/0235332).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly added limitation “a first alignment facilitator configured to be employed during normal operation of the cochlear implant system and implemented as a magnetic alignment facilitator that uses a magnetic force to align the headpiece with the cochlear implant” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claims 1, 14 and 21 recite “when one or more obstructions associated with the insertion procedure blunt the magnetic force of the magnetic alignment facilitator so as to reduce an effectiveness of the magnetic alignment facilitator” (emphasis added).  The underlined relative term is interpreted as, “the magnetic attraction force becomes too weak to hold the headpiece onto the head and/or to help guide the headpiece into place in alignment with the cochlear implant” as recited in paragraph [0019] of the published application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-17, 21-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 have been amended to recite “a plurality of alignment facilitators each configured to facilitate alignment of the headpiece with the cochlear implant, the plurality of alignment facilitators including: a first alignment facilitator configured to be employed during normal operation of the cochlear implant system and implemented as a magnetic alignment facilitator that uses a magnetic force to align the headpiece with the cochlear implant, and a second alignment facilitator configured to be employed when one or more obstructions associated with the insertion procedure blunt the magnetic force of the magnetic alignment facilitator so as to reduce an effectiveness of the magnetic alignment facilitator”, the second alignment facilitator using a Received Signal Strength Indicator (RSSI) signal to align the headpiece with the cochlear implant.  The originally filed specification does not provide support for a cochlear implant alignment system to comprise a plurality of alignment factors, each configured to facilitate alignment of the headpiece with the cochlear implant, such as a magnetic alignment facilitator configured to be employed in addition to the RSSI signal alignment facilitator.  
Instead, the specification teaches away from using the magnetic alignment facilitator as a reason to adopt the RSSI signal alignment facilitator (“Even if magnets are included on the headpiece and/or the cochlear implant to help facilitate the alignment, the magnetic attraction force may be blunted by the various layers of cloth, gauze, etc., between the headpiece and the cochlear implant.” [0018] of the published application).  The specification notes that certain cochlear implant systems may not provide significant magnetic alignment forces, magnets may be excluded from systems intended for recipients who find it painful or uncomfortable, or recipients have other medical devices which the magnets could interfere with, or recipients who are unable or prefer not to use magnets ([0019]).  
While the specification does state, “if magnets are (or have become) too weak to be particularly helpful to recipient 400 in achieving a reasonable degree of alignment of components 314 and 316, component alignment presentation system 302 may assist recipient 400 in aligning headpiece 314 with cochlear implant 316 in any of the ways described above.” ([0055]), the above ways being implemented using the RSSI signal alignment facilitator, there is no active step of employing a magnetic alignment facilitator during normal operation, as required by the claim.    
While the specification also states using the RSSI signal alignment facilitator to move the headpiece 314 directly over cochlear implant 316 within a region 406 and then allowing a magnetic attraction force between components 314 and 316 to pull the components together and hold headpiece 314 in place ([0053]), this is not equivalent to a magnetic alignment facilitator where the headpiece and the cochlear implant have been aligned.  Instead, the specification states the RSSI signal facilitator achieves the degree of alignment ([0052-0053]).   
Additionally, a review of the specification and the originally filed drawings do not indicate the presence of magnets to enable the magnetic alignment facilitator between the headpiece and the cochlear implant.  While paragraph [0053] vaguely recites, “a magnetic attraction force between components 314 and 316 to pull the components together and hold headpiece 314 in place”, this is recited at a high level of generality without providing details referencing appropriate figures or additional support for such a limitation that the applicant is now arguing as being critical to the invention.
New claim 21 is rejected to for the same reasons as outline for claims 1 and 14.
Claims 2-3, 5-13, 15-17 and 22-24 are rejected to for being dependent on either claims 1, 14 or 21 and for failing to remedy the deficiencies of the independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-17 and 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “normal operation” in claims 1, 14 and 21 is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0055] of the published application recites the term “normal operation” but this is not in reference to a first alignment facilitator implemented as a magnetic alignment facilitator that uses a magnetic force to align the headpiece with the cochlear implant.
Claims 2-3, 5-13, 15-17 and 22-24 are rejected to for being dependent on either claims 1, 14 or 21 and for failing to remedy the deficiencies of the independent claims.

Claims 1-3, 5-17 and 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14 and 21 now contain claim language directed to both an apparatus and method steps of using the apparatus.  The claim language “a plurality of alignment facilitators each configured to facilitate alignment of the headpiece with the cochlear implant, the plurality of alignment facilitators including: a first alignment facilitator configured to be employed during normal operation of the cochlear implant system and implemented as a magnetic alignment facilitator that uses a magnetic force to align the headpiece with the cochlear implant, and a second alignment facilitator configured to be employed when one or more obstructions associated with the insertion procedure blunt the magnetic force of the magnetic alignment facilitator so as to reduce an effectiveness of the magnetic alignment facilitator” is considered method steps of using the apparatus, not merely functional capability, and is indefinite in an apparatus claim.  (See MPEP 2173.05(p)).  
Claims 2-3, 5-13, 15-17 and 22-24 are rejected to for being dependent on either claims 1, 14 or 21 and for failing to remedy the deficiencies of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-17, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heasman et al. (US PG Pub 2018/0056058) in view of von Badinski et al. (US PG Pub 2017/0235332) and Marsh et al. (US PG Pub 2014/0088665).
Regarding claims 1-2, 5-6, 11, 21, Heasman et al. discloses a cochlear implant alignment system and method comprising: a cochlear implant system that includes a cochlear implant system 105 that includes a cochlear implant 104 configured to be implanted, by way of an implantation procedure, under a skin flap of a recipient ([0028]), an electrode lead 126 permanently affixed to the cochlear implant and configured to be inserted, by way of the insertion procedure, into a cochlea of the recipient ([0032]), a headpiece 102 configured to operate external to the recipient and to detect signals generated by the cochlear implant ([0028]); and a first alignment facilitator configured to be employed during normal operation of the cochlear implant system and implemented as a magnetic alignment facilitator that uses a magnetic force to align the headpiece with the cochlear implant ([0029], [0034]).  Heasman et al. does not expressly disclose a sound processor configured to generate, based on a signal strength of a detected wireless back telemetry signal from the cochlear implant, a Received Signal Strength Indicator (RSSI) signal; and a second alignment facilitator configured to be employed when one or more obstructions associated with the insertion procedure blunt the magnetic force of the magnetic alignment facilitator so as to reduce an effectiveness of the magnetic alignment facilitator; wherein the second alignment facilitator is implemented as a component alignment presentation system that includes at least one physical computing device that receives the RSSI signal from the sound processor, and presents, based on the RSSI signal and by way of a user interface during the insertion procedure, an indication of a degree of alignment of the headpiece with the cochlear implant to assist a user associated with performing the insertion procedure in aligning the headpiece with the cochlear implant while the insertion procedure is underway.  Von Badinski et al. teaches it is known in the art for a device to comprise a plurality of alignment facilitators such as a magnetic alignment facilitator ([0230]) and a second alignment facilitator that uses a component alignment presentation system that receives an RSSI signal ([0266-0268]).  Marsh et al. teaches it is known in the art for an implanted prosthesis to generate a wireless back telemetry signal which a sound processor (“signal strength indicator”) then uses to generate an RSSI signal 40 ([0026]) to help determine the degree of alignment between an external coil and an implanted coil ([0012]).  Marsh et al. further teaches a component alignment presentation system that includes at least one physical computing device 42 that receives the RSSI signal from the sound processor, and presents, based on the RSSI signal and by way of a user interface 44, an indication of a degree of alignment of the external device with the implanted device to assist a user associated with performing the implantation procedure in aligning the external device with the implanted device ([0014]) while the implantation procedure is underway ([0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heasman et al. to include a plurality of alignment facilitators as taught by von Badinski et al. as it is known in the art for a device to comprise more than one type, specifically the RSSI signal alignment system as taught by Marsh et al. as it is a known standard feature of many commercially available receiver processors ([0039]) and would help better determine the degree of alignment between the headpiece with the cochlear implant during an insertion procedure to maximize the signal between the two devices ([0014]).
Regarding claim 3, 14, in addition to the limitations outlined in claim 1, Heasman et al. discloses a loudspeaker 142 configured to apply acoustic stimulation to the recipient during the insertion procedure ([0030]), and wherein: the sound processor is further configured, when the headpiece is aligned with the cochlear implant, to detect an evoked response of the recipient that occurs in response to the acoustic stimulation applied to the recipient, and provide the detected evoked response to an insertion procedure assistance system associated with the cochlear implant system and configured to assist the user in performing the insertion procedure ([0064]).  
Regarding claims 7, 9, 15, 17, 23, Heasman et al. in view of Marsh et al. teaches indication of the degree of alignment of the headpiece with the cochlear implant by: detecting, based on a change in the RSSI signal, a change in the degree of alignment of the headpiece with the cochlear implant; and graphically representing the change in the degree of alignment of the headpiece with the cochlear implant by way of at least one of a color and a status-indicating graphic displayed on a graphical display upon which the user interface is presented ([0012], [0049]).
Regarding claims 8-9, 16-17, 24, Heasman et al. in view of Marsh et al. teaches indication of the degree of alignment of the headpiece with the cochlear implant by: detecting, based on a change in the RSSI signal, a change in the degree of alignment of the headpiece with the cochlear implant; and audibly representing the change in the degree of alignment of the headpiece with the cochlear implant by way of at least one of a volume and a pitch sound emitted by a loudspeaker by way of which the user interface is presented ([0013], [0049]).
Regarding claim 10, Heasman et al. in view of Marsh et al. disclose the headpiece is further configured to transmit a wireless forward telemetry signal ([0061]) to the cochlear implant concurrently with the detection of the back telemetry signal generated by the cochlear implant ([0026]), the forward telemetry signal transmitted at a different frequency than the detected back telemetry signal and including data and power based upon which the cochlear implant operates ([0061-0062], [0068]).
Regarding claim 12, Heasman et al. in view of Marsh et al. disclose the sound processor is further configured, subsequent to the insertion procedure to: perform an initial system communication characterization to determine power levels at which intersystem communications will be made during operation of the cochlear implant system; determine, during the operation of the cochlear implant system, that the determined power levels are non-optimal based on the RSSI signal; and perform a system communication recharacterization to determine optimal power levels at which intersystem communications will be made during subsequent operation of the cochlear implant system ([0055]).
Regarding claim 13, Heasman et al. in view of Marsh et al. disclose the sound processor is configured to generate the RSSI signal as a digital signal by performing an analog-to-digital conversion of an analog signal representative of the signal strength of the detected back telemetry signal ([0026-0028]).
Regarding claim 22, Heasman et al. in view of Marsh et al. does not expressly disclose the signal strength of the wireless back telemetry signal is a fixed signal strength.  However, reading the teachings of Marsh et al., the system operates with a signal strength indicator providing via a speaker, an audible signal with a frequency proportional to signal strength from a wireless back telemetry signal (“telemetry signal”) from an implanted prosthesis, where the clinician then adjusts an external coil while listening to the speaker output to find the optimal position for the external coil relative to the implanted prosthesis ([0026]).  Given this procedure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the wireless back telemetry signal would need to be a fixed signal strength during the entire alignment process in order to minimize the variables presented to the clinician to provide an efficient procedure of finding the optimal position for the external coil.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792